TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00541-CV



                        Texas Apartment Association, Inc., Appellant

                                               v.

            The Waterloo Condominiums Council of Co-Owners, Inc., Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. GN300550, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Texas Apartment Association, Inc., has filed an agreed motion to dismiss

its appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: November 22, 2005